Execution Version



AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT



THIS AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT (this "Agreement") is
entered into as of October 6, 2011 among Teavana Corporation, a Georgia
corporation (the "Company"), ST Acquisition Company, a Connecticut corporation
("ST"; the Company and ST are referred to herein, collectively, as "Borrowers"
and, individually, as a "Borrower"), Teavana Holdings, Inc., a Delaware
corporation ("Holdings"), Teavana Franchising Corporation, a Georgia corporation
("TFC"), Teavana International, Inc., a Georgia corporation ("TI"), Teavana Gift
Company, a Colorado corporation ("TGC"; Borrowers, Holdings, TFC, TI and TGC are
referred to herein, collectively, as "Obligors" and, individually, as an
"Obligor"), and Fifth Third Bank, an Ohio banking corporation ("Bank").

W I T N E S S E T H:

WHEREAS

, Obligors (other than TGC) and Bank have entered into that certain Loan and
Security Agreement dated as of June 12, 2008 (as heretofore amended, modified or
otherwise supplemented, the "Loan Agreement");



WHEREAS

, pursuant to that certain Joinder Agreement dated as of April 22, 2011 between
TGC and Bank, TGC agreed to be deemed an Obligor under the Loan Agreement and to
have all of the obligations of an Obligor thereunder; and



WHEREAS

, Obligors desire to amend the Loan Agreement as set forth herein, and Bank is
willing to do so on the terms and subject to the conditions set forth herein;



NOW, THEREFORE

, in consideration of the premises set forth above, the terms and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:



Definitions

.
Terms defined in the Loan Agreement which are used herein shall have the same
meanings as are set forth in the Loan Agreement for such terms unless otherwise
defined herein.



Amendment

.
Upon the occurrence of the Effective Time (as hereinafter defined):



The following definitions set forth in Section 1.1 of the Loan Agreement are
amended and restated in their entirety as follows:

Maximum Revolving Facility means $40,000,000.

The following defined terms are added to Section 1.1 of the Loan Agreement in
their proper alphabetical order:

"Teavana Canada" means Teavana Canada, Inc., a British Columbia Canada
corporation.

Section 4.17

of the Loan Agreement is amended and restated in its entirety as follows:



4.17 Subsidiaries. Holdings' only direct Subsidiaries are the Company, TI, ST
and Teavana Canada, and Holdings has no other Subsidiaries or equity investments
in any other Person. The Company's only Subsidiaries are TFC and TGC, and the
Company has no Subsidiaries or equity investments in any other Person. None of
TFC, TI, ST, TGC nor Teavana Canada has any Subsidiaries or equity investments
in any Person.

Section 6.5

of the Loan Agreement is amended by deleting the word "and" from the end of
clause (i) thereof and by adding the following immediately prior to the period
at the end of clause (ii) thereof:



; (iii) Investments by the Company in or to Teavana Canada in an aggregate
amount not to exceed $4,000,000; and (iv) Investments by the Company in or to
any Obligor in an aggregate amount not to exceed $500,000 at any time

Section 6.17

of the Loan Agreement is amended and restated in its entirety as follows:



6.17 Subsidiaries. Form, acquire or permit to exist any Subsidiaries (other than
(i) the Company, TI, ST and Teavana Canada as Subsidiaries of Holdings and (ii)
TFC and TGC as Subsidiaries of the Company).

The following is added to Section 8 of the Loan Agreement as a new Section 8.17
thereof:

8.17 Teavana Canada. Notwithstanding anything in this Agreement or any other
Financing Agreement to the contrary, (a) Teavana Canada shall not be required to
guaranty the Liabilities or to grant to Bank a security interest in any of its
property to secure the Liabilities, and (b) only the following Equity Interests
of Teavana Canada shall be pledged by the Company to Bank to secure the
Liabilities pursuant to such documents, instruments and agreements as Bank may
reasonably require: (i) 65% of the Equity Interests of Teavana Canada
constituting the total combined classes of Equity Interests entitled to vote,
and (ii) 100% of the non-voting Equity Interests of Teavana Canada.

Consent; Waiver

.
Upon the occurrence of the Effective Time (as hereinafter defined), (a)
notwithstanding the provisions of
Sections 4.17
and
6.17
of the Loan Agreement, Bank hereby consents to the formation by the Company of
Teavana Canada as a Subsidiary of Holdings (the "
Teavana Canada Formation
"), and (b) Bank hereby waives any Event of Default that may exist on the date
hereof under
Sections 4.17
and
6.17
of the Loan Agreement resulting from the Teavana Canada Formation. Upon the
occurrence of the Effective Time, (a) notwithstanding the provisions of Section
6.5 of the Loan Agreement, Bank hereby consents to transfers of cash and
liabilities from the Company to TGC and a related intercompany loan in January
2011 (the "TGC Transfer") equal to the amount of such cash as heretofore
described by the Company to Bank, and (b) Bank hereby waives any Event of
Default that may exist on the date hereof under Section 6.5 of the Loan
Agreement resulting from the TGC Transfer. The foregoing waivers are
specifically limited in time and scope to the events expressly described in the
prior two sentences and shall not be deemed to extend or apply to any other
event or occurrence in existence as of the date hereof or arising hereafter. In
addition, the foregoing waivers shall not be deemed to constitute a custom or a
practice on the part of Bank and shall not establish or be deemed to have
established a course of dealing among Bank and Obligors under the Loan Agreement
or any other Financing Agreement.



Conditions

.
The terms of Sections 2 and 3 of this Agreement shall become effective only when
each of the following conditions has been completely satisfied as determined by
Bank in its discretion (the time of such satisfaction being hereinafter referred
to as the "
Effective Time
;" the Effective Time shall be deemed to occur on the date of this Agreement
(the "
Effective Date
") unless Bank provides written notice to the contrary to Obligors):



Documents

. Bank shall have received each of the following agreements, instruments and
other documents, in each case in form and substance acceptable to Bank in its
discretion:



this Agreement duly executed and delivered by Obligors and Bank; and

such other documents, instruments, agreements, opinions, certificates and other
items as Bank may reasonably request in connection with this Agreement.

Representations and Warranties; No Event of Default

. As of the date hereof (and, if different, also as of the Effective Date) (a)
the representations and warranties contained herein, in the Loan Agreement (as
amended hereby) and in each other Financing Agreement shall be true and correct
in all material respects (both immediately before and after giving effect to
consummation of the transactions contemplated hereby), except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case it shall be true and correct in all material respects as of such
earlier date; and (b) after giving effect to the provisions of Section 3 hereof,
no Event of Default has occurred and is continuing.



Proceedings

.  All corporate and other proceedings taken in connection with the transactions
contemplated hereby and all agreements, instruments, certificates and other
documents relating thereto shall be in form and substance reasonably
satisfactory to Bank, as determined in its discretion.



Fees

. All fees and out-of-pocket expenses required to be paid to Bank and Bank's
special counsel on or prior to the Effective Date shall have been paid in full.



Consent of Guarantors

.
Each of Holdings, TFC, TI and TGC, in its capacity as a guarantor under any one
or more of the Guaranties and any other guaranties made by any one or more of
Holdings, TFC, TI and TGC in favor of Bank, hereby consents to this Agreement
and the Amendment Documents and the amendments, consents and waivers contained
herein and confirms and agrees that, notwithstanding this Agreement and the
Amendment Documents and the effectiveness of the amendments, consents and
waivers contained herein, each of the Guaranties and each such other guaranty
is, and shall continue to be, in full force and effect and is hereby confirmed
and ratified in all respects notwithstanding the terms of this Agreement, the
Amendment Documents or any other amendment to the Loan Agreement. Nothing herein
is intended or shall be deemed to limit Bank's rights under any of the
Guaranties or any other guaranty made by any one or more of Holdings, TFC, TI
and TGC in favor of Bank to take action without the consent of any one or more
of Holdings, TFC, TI and TGC in its capacity as a guarantor under any of the
Guaranties or any such other guaranty.



Representations and Warranties

.



Authority, Authorization, Enforceability, No Conflict

. Each Obligor represents and warrants that: (a) the execution and delivery by
such Obligor of this Agreement, each other document, instrument and agreement to
be executed and delivered by such Obligor in connection herewith (collectively,
the "
Amendment Documents
") and the Loan Agreement (as amended hereby), and the performance of such
Obligor's obligations hereunder and thereunder: (i) are within the corporate
powers of such Obligor; (ii) are duly authorized by the board of directors of
such Obligor, and, if necessary, the shareholders of such Obligor; (iii) are not
in contravention of the terms of the Organization Documents of such Obligor, or
of any document evidencing any Contractual Obligation to which such Obligor is a
party or any judgment, decree or order of any Governmental Authority to which
such Obligor or its Property is subject; (iv) do not require any governmental
consent, registration or approval or any filing with or notice to any
Governmental Authority; (v) do not contravene any order, injunction, writ or
decree of any Governmental Authority to which any Obligor or its Property is
subject; and (vi) will not result in the imposition of any Lien upon any
property of such Obligor under any document evidencing any Contractual
Obligation (other than Liens in favor of Bank under the Loan Agreement, as
amended hereby); (b) each of this Agreement, the Amendment Documents, the Loan
Agreement and each of the other Financing Agreements, after giving effect
hereto, constitutes the legal, valid and binding obligation of each Obligor
party thereto, enforceable against each such Obligor in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors'
rights generally or by general equitable principles; (c) as of the date hereof,
and (after giving effect hereto and consummation of the transactions
contemplated hereby) as of the Effective Date, there exists no Event of Default;
and (d) all conditions set forth in Section 4 of this Agreement have been
satisfied in full (provided that no representation or warranty is made as to
Bank's acceptance or satisfaction with any matter).



Reaffirmation

. Each Obligor hereby reaffirms all covenants, representations and warranties
made in the Loan Agreement and all other Financing Agreements to which such
Obligor is a party (after giving effect hereto).



Release

. Each Obligor for itself and its shareholders and affiliates and the
successors, assigns, heirs and representatives of each of the foregoing does
hereby fully, finally and unconditionally release and forever discharge Bank and
its shareholders, affiliates, agents, attorneys, employees, directors, and
officers and the successors, assigns, heirs and representatives of each of the
foregoing, from any and all debts, claims, obligations, damages, costs,
attorneys' fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case whether known or unknown, contingent or fixed, direct or
indirect and of whatever nature or description and whether in law or in equity
under contract, tort, statute or otherwise, which any Obligor has heretofore had
or now or hereafter can, shall or may have by reason of any act, omission or
thing whatsoever done or omitted to be done on or prior to the Effective Date
arising out of, connected with or related in any way to this Agreement, the
Amendment Documents, the Loan Agreement or any other Financing Agreement, any
proposal letter, commitment letter or term sheet, or any act, event or
transaction related or attendant thereto, the agreements of Bank contained
therein, the possession, use, operation or control of any of the assets of any
Obligor, the making of any Loan or any other advances, the management of any
Loan or other advances or the Collateral.



References, Etc.

On and after the Effective Date, (a) each reference in the Loan Agreement to
"this Agreement," "hereunder," "hereof," "herein," or words of like import shall
mean and be a reference to the Loan Agreement as amended hereby, and (b) each
reference to the Loan Agreement in all other Financing Agreements shall mean and
be a reference to the Loan Agreement as amended hereby.

Except as otherwise provided herein, the Loan Agreement, all other Financing
Agreements, all covenants, representations and warranties made therein, and all
other documents, instruments and agreements executed or delivered in connection
therewith, shall remain in full force and effect, and are hereby reaffirmed,
ratified and confirmed.

The execution, delivery and effectiveness of this Agreement and the Amendment
Documents shall not, except as specifically stated herein, (a) amend the Loan
Agreement or any other Financing Agreement, (b) operate as a waiver of any
right, power or remedy of Bank, or (c) constitute a waiver of, or consent to any
departure from, any provision of the Loan Agreement, any Financing Agreement or
any other documents, instruments and agreements executed or delivered in
connection therewith.

Each Obligor acknowledges and agrees that: (a) as of the date hereof (and, if
different, also as of the Effective Date), such Obligor has no defenses, claims
or set-offs to the payment of the Liabilities or to the enforcement of the
Liabilities, the Loan Agreement or any of the other Financing Agreements; and
(b) the Liens granted to Bank by such Obligor are and remain valid perfected
Liens in the assets of such Obligor securing the payment and performance of the
Liabilities.

This Agreement and the Amendment Documents shall be deemed Financing Agreements
for the purposes of the Loan Agreement.

Miscellaneous

.





Costs and Attorneys' Fees. Borrowers jointly and severally agree to reimburse
Bank on demand for all expenses and fees paid or incurred in connection with the
analysis, documentation, negotiation and closing of this Agreement and the
Amendment Documents, including lien search, filing and recording fees and the
fees and expenses of Bank's attorneys (including all fees of all paralegals and
other staff employed by such attorneys), whether such expenses and fees are
incurred prior to or after the date hereof.



Further Assurances

. Each Obligor hereby agrees from time to time, as and when reasonably requested
by Bank, to execute and deliver or cause to be executed and delivered, all such
documents, instruments and agreements and to take or cause to be taken such
further or other action as Bank may reasonably deem necessary or desirable in
order to carry out the intent and purposes of this Agreement and the Amendment
Documents.



Parties

. Whenever in this Agreement there is reference made to any of the parties
hereto, such reference shall be deemed to include, wherever applicable, a
reference to the successors and assigns of each Obligor and the successors and
assigns of Bank, and the provisions of this Agreement shall be binding upon and
shall inure to the benefit of said successors and assigns.



Severability

. Wherever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.



Governing Law

. This Agreement shall be governed by and construed in accordance with, and any
dispute between the parties hereto arising out of, connected with, related to,
or incidental to the relationship established between them in connection with
this Agreement, and whether arising in contract, tort, equity, or otherwise,
shall be resolved in accordance with, the internal laws of the State of New York
(including Sections 5-1401 and 5-1402 of the New York General Obligations Law,
but excluding all other choice of law and conflicts of law rules).



WAIVER OF JURY TRIAL

. EACH OBLIGOR AND BANK WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING
ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN BANK AND
SUCH OBLIGOR ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER AMENDMENT DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.



Headings

. Section titles contained in this Agreement shall be without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
among the parties.



Counterparts

. This Agreement may be executed and accepted in any number of counterparts,
each of which shall be an original with the same effect as if the signatures
were on the same instrument. The delivery of an executed counterpart of a
signature page to this Agreement by telecopier or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.



[signature page follows]

IN WITNESS WHEREOF

, this Amendment No. 2 to Loan and Security Agreement has been duly executed as
of the day and year first above written.



TEAVANA CORPORATION



 

By: /s/ Daniel P. Glennon

Name: Daniel P. Glennon

Title: Chief Financial Officer



 

ST ACQUISITION COMPANY



 

By: /s/ Daniel P. Glennon

Name: Daniel P. Glennon

Title: Chief Financial Officer



 

TEAVANA HOLDINGS, INC.



 

By: /s/ Daniel P. Glennon

Name: Daniel P. Glennon

Title: Chief Financial Officer



 

TEAVANA FRANCHISING CORPORATION



 

By: /s/ Daniel P. Glennon

Name: Daniel P. Glennon

Title: Chief Financial Officer



 

TEAVANA INTERNATIONAL, INC.



 

By: /s/ Daniel P. Glennon

Name: Daniel P. Glennon

Title: Chief Financial Officer



TEAVANA GIFT COMPANY



 

By: /s/ Daniel P. Glennon

Name: Daniel P. Glennon

Title: Chief Financial Officer



FIFTH THIRD BANK

By: /s/ Douglas Motl

Name: Douglas Motl

Title: Vice President and Relationship Manager



 

CH2\10376344.7